** COURTHOUSE HOURS — COUNTY COMMISSIONERS — WEEKEND ** QUESTION(1): IT IS THE PROVINCE OF THE COUNTY COMMISSIONERS TO ORDER THE COUNTY OFFICERS TO KEEP THEIR OFFICES OPEN ON SATURDAY? NEGATIVE QUESTION(2): IF THE COUNTY OFFICERS CLOSE THEIR OFFICES ON SATURDAY AFTERNOONS WOULD IT BE LAWFUL FOR THE COUNTY COMMISSIONERS TO DISALLOW THE SALARY CLAIMS OF SAID OFFICERS FOR SUCH CLOSINGS? IT WOULD BE LAWFUL FOR THE COUNTY COMMISSIONERS TO DISALLOW THE SALARY CLAIMS OF ANY COUNTY OFFICERS, FOR AN DON ACCOUNT OF SATURDAY AFTERNOON CLOSING OF THEIR OFFICES.  QUESTION(3): WHAT WOULD BE THE POSITION OF COUNTY CLERK WERE ALL THE OTHER OFFICES TO CLOSE THEIR OFFICES ON SATURDAY AFTERNOONS, I.E., WOULD SAID COUNTY CLERK BE COMPELLED TO KEEP HIS OFFICE OPEN? SEE OPINION (WHO SETS THE COUNTY COURTHOUSE OFFICE HOURS ?) CITE: 19 O.S. 259 [19-259], 22 O.S. 1194 [22-1194], 70 O.S. 24 [70-24] (MAC Q. WILLIAMSON)